DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Preliminary Amendment filed October 14, 2019 is presented for examination. Claims 1-19 are pending. Claims 1 and 9 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ano US Patent Application Publication No. 2017/0103687.

Referring to claim 1, Ano teaches a method for determining an interaction position, applied to a projection interactive system [fig. 1], wherein:
the projection interactive system comprises a projection device [projector 100 of fig. 1; 0038], an image pickup device [image pickup optical system 151 of fig. 2; 0071-0072], and a light emitter [light emitting device 300 of fig. 7; 0053];
the projection device is configured to project a projected image on a projection plane [projects an optical virtual keyboard on a plane, detects, with a camera, reflected light of an infrared beam projected on the plane, 0006; 0072-0073];
the light emitter is configured to emit a predetermined light signal to form a light plane [SC of fig. 2], wherein a work region of the light plane covers a first interactive region of the projected image in a direction in which the projected image is displayed, and the work region and the first interactive region do not intersect with each other;
image pickup device is configured to collect the predetermined light signal [infrared signal, 0059] from the work region [projection region of fig. 3-4; 0038-0039]; and the method comprises:
obtaining the predetermined light signal collected by the image pickup device [D11-S13 of fig. 10]; and
determining an interaction position of an interacting action according to a signal change [first screen keyboard image 260 and second screen keyboard image 270 of fig. 9];

Referring to claim 9, this is an apparatus claim which is corresponding to the method claim 1 above; therefore, it is rejected under the same rationale.
Referring to claim 2, Ano teaches the invention substantially as claimed, further comprising generating a control instruction for the projected image based on the interaction position, such that the projection device changes the projected image in response to the control instruction [A, B, C of fig. 5 and fig. 9; 0162-0172].
Referring to claim 3, Ano teaches the invention substantially as claimed, wherein entirety or part of the projected image serves as the first interactive region [A, B, C of fig. 5, 9; 0162-0172].
Referring to claim 4, Ano teaches the invention substantially as claimed, wherein the work region is larger than the first interactive region; a coverage region that is in the projection plane and covered by the work region further comprises a second interactive region; and the second interactive region is located in a region in the coverage region, and the region is other than the first interactive region [A, B, C of fig. 5, 9; 0162-0172].
Referring to claim 5, Ano teaches the invention substantially as claimed, wherein determining the interaction position of the interacting action according to the signal change [projection region on plane SC of fig. 2] comprises determining a position of the signal 
Referring to claim 6, Ano teaches the invention substantially as claimed, wherein a direction in which the light emitter emits the predetermined light signal comprises a direction identical to a projecting direction of the projection device, or a direction different from a projecting direction of the projection device [0071; 0102; 0106; 0151; 0162-0172].
Referring to claim 7, Ano teaches the invention substantially as claimed, wherein a waveband of the predetermined light signal is a waveband of an invisible light signal [Ultra wide band, 0060].
Referring to claim 8, Ano teaches the invention substantially as claimed, wherein in a case that the signal change recognized based on the predetermined light signal is generated by a plurality of interacting actions, determining the interaction position of the interacting action according to the signal change comprises determining a plurality of interaction positions of the plurality of interacting actions according to the signal change [0156-0157; A, B, C of fig. 5].
Referring to claim 19, Ano teaches the invention substantially as claimed, wherein the computer program produce when running on a computer configures the computer to perform the method for determining the interaction position [PC 200B of fig. 7; processor executes a computer program, 0198].
. 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 18, the limitations of the projection interactive system comprises a projection device, an image pickup device, and a light emitter; the projection device is configured to project a projected image on a projection plane; the light emitter is configured to emit a predetermined light signal to form a light plane, wherein a work region of the light plane covers a first interactive region of the projected image in a direction in which the projected image is displayed, and the work region and the first interactive region do not intersect with each other; image pickup device is configured to collect the predetermined light signal from the work region; and the device for determining an interaction position comprises a processor, a communication interface, a memory, and a communication bus; wherein the processor, the communication interface, and the memory communicates with each other via the communication bus; the communication interface is an interface of a communication module; the memory is configured to store a program code and transmit the program code to the processor; and the processor is configured to call an instruction of the program code in the memory, to perform the method for determining the interaction position, taken together with other limitations of claim 1, have not been disclosed in the prior art of record.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691